Citation Nr: 0839655	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-42 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for residuals of right 
tibia/fibula fracture.

3.  Evaluation of left arm peripheral neuropathy, evaluated 
as zero percent (non-compensably) disabling.

4.  Evaluation of bilateral plantar fasciitis, evaluated as 
10 percent disabling.

5.  Evaluation of chronic obstructive pulmonary disease 
(COPD) and asthma, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran was an Army National Guard member who had active 
duty for training (ACDUTRA) from March 1982 to July 1982, and 
active duty service from February 2002 to November 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and July 2004, and June 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

This case was previously remanded by the Board for additional 
development, including examinations of the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a claimant, as 
a matter of law, the right to compliance with the remand 
order, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Here, as regards the service connection claims, the examiner 
was asked to provide opinions at to whether it is at least as 
likely as not that any diagnosed right ankle or tibia/fibula 
disability is etiologically related to military service.  As 
will be discussed below, on examination, no current right 
ankle or tibia/fibula disability was found, and therefore, 
the examiner did not provide a nexus opinion for either 
claimed disability.  Under these circumstances, the Board 
finds that there was substantial compliance with the remand 
orders, and that a remand under Stegall is not necessary.  
Cf. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (2006) 
(finding that substantial compliance with a regulation 
satisfied a VA obligation).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board will 
address the rating issues on appeal as claims for higher 
evaluations of original awards.  Analysis of these issues 
requires consideration of the ratings to be assigned 
effective from the date of award of service connection--in 
this case, November 26, 2003.  Consideration must be given as 
to whether the veteran deserves a higher or lower rating at 
any point during the pendency of the claim (so-called 
"staged ratings").  Id.

A claim of service connection for depression was previously 
developed for appellate review; however, the Appeals 
Management Center (AMC) granted this claim following the 
Board's 2007 remand.


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability that 
is related to his military service.  

2.  The veteran does not have any current residual disability 
related to an in-service right tibia/fibula fracture.  

3.  The veteran's experiences no residual disability due to 
left arm peripheral neuropathy.

4.  There is no objective evidence that the veteran has 
bilateral plantar fasciitis.  

5.  The veteran's COPD and asthma are evidenced by pulmonary 
function test results of FEV-1 at 84 percent of post-
bronchodilator predicted value, FEV-1/FVC of 76 percent, and 
DLCO of 66 percent.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

2.  The veteran does not have a current disability that is 
related to an in-service right tibia/fibula fracture.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The criteria for a higher rating for the veteran's left 
arm peripheral neuropathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8515 (2008).  

4.  The criteria for a higher rating for the veteran's 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 
(2008).  

5.  The criteria for a higher for the veteran's COPD and 
asthma have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and September 2004, March 2005, and February 2007.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

II.  Service Connection

The veteran sprained his right ankle in March 1983 during 
inactive duty training with the National Guard.  X-rays were 
negative for fracture.  Five months later, in June 1983, 
while returning to Fort Riley, Kansas at the end of a weekend 
pass during a period of ACDUTRA, the veteran suffered closed 
right tibia-fibula fractures while trying to avoid being hit 
by a motor vehicle on a public highway.  He had a closed 
reduction and application of a long leg cast the following 
day.  Subsequent examination revealed a short oblique 
fracture of the distal middle of the fibula with a transverse 
comminuted fracture at the same level of the fibula.  X-rays 
showed anterior angulation at the tibia and some external 
rotation at the fibula.  The cast was removed, and the 
fracture manipulated until rotation appeared to be correct.  
Another long leg cast was applied with the leg in traction.    

The veteran contends that he should be service connected for 
these two claimed disabilities.  Given that there was 
evidence in the record of the two aforementioned injuries 
that the National Guard found to be in the line of duty, the 
veteran was afforded a VA examination in April 2007 to 
determine if he had current disabilities that were 
etiologically related to the in-service incidents.  The 
examiner reviewed the veteran's record, including both the 
SMRs and post-service medical records, and examined the 
veteran.  The examiner noted the in-service right ankle 
sprain and the tibia/fibula fracture.  The veteran complained 
that his ankle was weak and hurt, and that he felt as if it 
may roll in.  

Examination revealed exquisite tenderness expressed with 
palpation of the right lower leg.  The examiner noted, 
however, that this was significantly above the area reported 
as the old fracture site, and significantly above the 
resolved distal fractures.  The examiner therefore concluded 
that the old fractures would not be a source of pain 
expressed by the veteran.  Waddell's sign was positive.  X-
rays found no acute abnormality or dislocation associated 
with the in-service fractures, which were found to be healed 
and stable in alignment.  The joint spaces of the knees were 
well preserved, and the ankle mortises appeared to be intact 
bilaterally.   The radiologist's impressions were old healed 
fractures of the distal right tibia and fibula, which are in 
near anatomic alignment, negative left tibia and fibula, and 
negative bilateral ankles.  

Based on his medical findings, the examiner determined that 
the in-service fractures of the right distal tibia and fibula 
had resolved, that there were no residuals related to either 
noted on examination, and that Waddell's was positive for 
symptoms.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, as noted in the summary of the April 2007 VA 
examination, there is no medical evidence of a current right 
ankle or tibia/fibula disability.  Without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Id., at 1333.  



III.  Claims for Higher Initial Ratings

The veteran is service connected for left arm peripheral 
neuropathy, currently evaluated as non-compensably disabling; 
for bilateral plantar fasciitis, currently evaluated as 10 
percent disabling; and for COPD/asthma, currently evaluated 
as 10 percent disabling.  He contends that each of these 
service-connected disabilities should be rated higher than 
they are.    

The veteran was afforded a VA examination in February 2004.  
Nerve conduction study of the left arm revealed borderline 
slowed conduction velocity of the ulnar and median nerve.  
The results were said to be compatible with early signs of 
diffuse peripheral neuropathy.  The veteran reported daily 
pain in his feet with prolonged standing and walking, but no 
pain while seated or in bed.  Pain was reportedly relieved 
with rest and elevation of the feet.  Examination revealed 
some tenderness with firm pressure in between the heel and 
the arch; there was no apparent irregular wearing of the 
shoes.  There was no valgus or varus angulation of the feet, 
and range of motion in the toes was without limitation or 
pain bilaterally.  

The veteran was afforded a pulmonary function test in May 
2003.  The test report showed that post-bronchodilator FEV-1 
was 75 percent of predicted.  FEV-1/FVC was 72.  DLCO was 154 
percent of predicted.  

The veteran was afforded VA examinations in April 2007 to 
determine the current level of disability of these service-
connected disabilities.  The examiner reviewed the veteran's 
SMRs and post-service medical records.  He noted a June 2003 
EMG/NCT study that showed mild slowing of the ulnar nerve 
across the elbow; it was recommended that the veteran stop 
leaning on his elbow.  The veteran complained to his 2007 
examiner of continued numbness to the lateral forearm through 
the fourth and fifth fingers, and averred that the condition 
was stable.  He said he was not undergoing any current 
treatment related to the neuropathy complaint.  He also told 
the examiner that he could not recall the circumstances of 
the original injury, but that it did occur on his last 
deployment.  The veteran gave a history of beginning a 
civilian job in 2004 at a plastic plant as a trimmer and door 
operator.  He also reported that he had received workers' 
compensation related to bilateral carpal tunnel surgery and 
to surgery to transpose the ulnar nerve.  

Examination revealed that, with prompting several times, the 
veteran was able to attain normal 5/5 muscle strength.  The 
examiner noted there was variable effort, and that Waddell's 
was positive.  Sensory function examination revealed normal 
response to vibration, pain, light touch, and position sense.  
Palpation of the ulnar notch and the medial and lateral 
epicondyles elicited pain, but the examiner noted that 
Waddell's was positive.  The results of a detailed reflex 
examination were reported, and were uniformly reported as 2+.  
The examiner found that the veteran's ulnar nerve was normal.  
The examiner's conclusion was that the mild findings noted on 
the EMG conducted in service were not related to the current 
status of the veteran's ulnar nerve.  Currently, the 
veteran's mild degree of ulnar nerve neuropathy was secondary 
to his post-service civilian occupation.  He concluded that 
the veteran's in-service ulnar findings on testing had 
nothing to do with his post-service ulnar nerve conditions.  
From all practical aspects, the examiner opined, the in-
service findings of the left ulnar nerve have resolved and 
have no bearing on the current condition of the left ulnar 
nerve.  

Turning to the veteran's service-connected bilateral plantar 
fasciitis, the examiner found no objective evidence that the 
veteran currently has plantar fasciitis.  X-rays showed no 
evidence of fracture, dislocation, or acute bony abnormality.  
Joint spaces were well preserved, and the soft tissue 
structures had a normal appearance.  The radiologist's 
impression was negative bilateral feet.  The examiner noted 
that the veteran's current occupation presented a risk factor 
for foot pain.  

Finally, as regards the veteran's service-connected COPD and 
asthma, the April 2007 examiner noted that a June 2003 
pulmonary function test showed mild obstructive defect, 
consistent with asthma.  The veteran stated that he had 
asthma and used an inhaler three to four times per day, and 
had done so for the last year or so.  He stated that he 
suffers from shortness of breath with walking and during 
activities.  He stated that he continued to smoke.  X-ray 
examination was reported as being normal, with pulmonary 
vascularity within normal limits.  There was no 
decompensation, and no active pneumonic infiltrates.  In 
relevant part, the pulmonary function test (PFT) report 
recorded that post-bronchodilator FEV-1 was 84 percent of 
predicted, FEV-1/FVC was 76 percent, and DLCO was 66 percent.  
The examiner summarized that the veteran's FVC, FEV-1, and 
FEV-1/FVC results were normal.  There was no significant 
acute improvement with inhaled albuterol.  The DLCO was 
termed mildly reduced, which the examiner noted could be 
secondary to his active cigarette smoking.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008). 

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's left arm 
peripheral neuropathy, bilateral plantar fasciitis, and 
COPD/asthma claims as claims for higher evaluations of 
original awards, effective from the date of award of service 
connection.

A.  Left arm peripheral neuropathy

The veteran's left arm peripheral neuropathy has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 8515, paralysis of the media nerve.  38 C.F.R. § 4.124a.  
The Board notes that, when evaluating either mild or moderate 
disability, the rating criteria for both ulnar nerve and 
median nerve are identical.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994) (which diagnostic code is used is for RO 
and Board to decide).  

Some rating criteria, including those of Diagnostic Code 
8515, apply different ratings based on a claimant's 
"handedness," that is, whether the claimant is right- or 
left-handed.  Ratings are provided for what are designated as 
major and minor upper extremities (or components thereof).  
For example, when, as here, the claimant is right handed, but 
the disability is related to the left appendage, the ratings 
applicable for the minor appendage are awarded.  Under 
Diagnostic Code 8515, referring to the veteran's left (minor) 
arm, a 10 percent rating is for application when there is 
mild incomplete paralysis of the median nerve, a 20 percent 
rating is for application when there is moderate incomplete 
paralysis, and a 40 percent rating is for application when 
there is severe incomplete paralysis.  A higher, 60 percent, 
rating is for application when there is complete paralysis of 
the median nerve, as evidenced by the hand being inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angle to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

The veteran's left arm peripheral neuropathy has been rated 
as zero percent (non-compensably) disabling.  A compensable, 
10 percent, rating is not warranted unless there is medical 
evidence of mild incomplete paralysis of the median (or 
ulnar) nerve.  As noted above, the February 2004 neurological 
examination found findings that were compatible with early 
sign of diffuse peripheral neuropathy.  In the report of the 
April 2007 VA neurological examination summarized above, that 
examiner reported that the mild findings noted on an earlier 
EMG are not related to the current status of the veteran's 
ulnar nerve.  In this examiner's opinion, the veteran's 
current mild degree of ulnar nerve neuropathy was secondary 
to his post-service civilian occupation.  He concluded, 
rather, that the veteran's in-service ulnar findings had 
nothing to do with his post-service ulnar nerve conditions.  
From all practical aspects, the examiner opined, the in-
service findings of the left ulnar nerve have resolved and 
have no bearing on the current condition.  Put another way, 
the examiner found no current symptoms related to the 
veteran's service-connected peripheral neuropathy.  Rather, 
he attributed the veteran's current mild symptoms to post-
service events, and provided an explanation as to why that is 
so.  Thus, as regards the veteran's service-connected left 
arm neuropathy, the only competent medical opinion of record 
is that the veteran is asymptomatic, and a compensable rating 
therefore is not warranted.  

B.  Bilateral plantar fasciitis

The veteran's service-connected plantar fasciitis, which is 
currently rated as 10 percent disabling, has been rated by 
analogy to Diagnostic Code 5276, flatfoot.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5276, a non-compensable 
rating is warranted for mild disability, symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating requires 
moderate disability, weight-bearing line over or medial to 
great toe, inward bowing of the tendo-achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
With severe bilateral disability, objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, a 
30 percent rating is warranted.  (A 20 percent rating is 
warranted for unilateral severe disability.)  Also, under 
Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is for application when there is moderate disability.  
A 20 percent rating is for application when there is a 
moderately severe disability, and a 30 percent rating, the 
highest available under Diagnostic Code 5284, is for 
application when there is a severe disability.  

In order to warrant a higher, 20 percent, rating, there must 
be medical evidence showing that the veteran has plantar 
fasciitis that is moderately severe as contemplated by 
Diagnostic Code 5284, or severe disability of one foot as 
contemplated by Diagnostic Code 5276.  Here, there is no such 
medical evidence of record.  The February 2004 examination 
revealed only that the veteran reported daily pain in his 
feet with prolonged standing and walking.  Examination 
revealed some tenderness with firm pressure in between the 
heel and the arch, but there was no apparent irregular 
wearing of the shoes, no valgus or varus angulation of the 
feet, and range of motion in the toes was without limitation 
or pain bilaterally.  More significantly, the April 2007 
examiner found no objective evidence that the veteran 
currently has plantar fasciitis.  X-rays showed no evidence 
of fracture, dislocation, or acute bony abnormality.  Joint 
spaces were well preserved, and the soft tissue structures 
had a normal appearance.  The radiologist's impression was 
negative bilateral feet.  Given that the 2004 examination 
report essentially reported only pain after prolonged walking 
or standing, and that the more recent, 2007, examination 
revealed no objective evidence that the veteran even has 
plantar fasciitis, the Board can find no basis on which to 
grant a higher initial rating.  

C.  COPD and asthma

The veteran's COPD/asthma disability has been evaluated 
utilizing the rating criteria found at Diagnostic Code 6604, 
chronic obstructive pulmonary disease.  38 C.F.R. § 4.97.  
Diagnostic Code 6602, bronchial asthma, could also be used to 
evaluate this disability, with no change in the outcome.  The 
Board has chosen to use Diagnostic Code 6604 because it 
offers a third evaluation criterion, DLCO, that Diagnostic 
Code 6602 does not.  Diagnostic Code 6604 thus is potentially 
more advantageous to the veteran.  See Bierman, supra.  

Under Diagnostic Code 6604, a 10 percent evaluation is for 
application when the FEV-1 is 71- to 80-percent of predicted 
value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO is 66- to 
80-percent of predicted.  A 30 percent evaluation is for 
application when FEV-1 is 56- to 70-percent of predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO from 56- to 65-
percent of predicted.  

As noted, the May 2003 examination showed that post-
bronchodilator FEV-1 was 75 percent of predicted.  FEV-1/FVC 
was 72.  DLCO was 154 percent of predicted.  The April 2007 
examination found that FEV-1 was 84 percent of predicted, 
FEV-1/FVC was 76 percent, and DLCO was 66 percent of 
predicted value.  Thus, neither the May 2003 nor the April 
2007 examination results, nor any other evidence of record 
for that matter, shows that a higher, 30 percent, rating, is 
warranted.  This is so because there is no evidence that FEV-
1 is/was 56- to 70-percent of predicted, or that FEV-1/FVC 
is/was 56 to 70 percent, or that DLCO is or was from 56- to 
65-percent of predicted.  There being no competent medical 
evidence of record showing that the veteran's service-
connected COPD/asthma warrants a rating higher than the 
currently assigned 10 percent, the claim must be denied.  

The Board acknowledges the veteran's contention that he 
should be service connected for a right ankle disorder and 
for residuals of right tibia/fibula fracture, and that he 
should be awarded higher ratings for the three captioned 
service-connected disabilities.   However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis, etiology, or evaluation of any of his claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the veteran's 
own assertions in this regard have no probative value.

With regard to the three service-connected rating issues, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2008).  The current evidence of record does not demonstrate 
that any of these disabilities has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that service-
connected disabilities can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of any rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  


ORDER

Entitlement to service connection for right ankle disorder is 
denied.

Entitlement to service connection for residuals of right 
tibia/fibula fracture is denied.

Entitlement to a higher evaluation for left arm peripheral 
neuropathy, evaluated as zero percent disabling, is denied.

Entitlement to a higher evaluation for bilateral plantar 
fasciitis, evaluated as 10 percent disabling, is denied.

Entitlement to a higher evaluation for chronic obstructive 
pulmonary disease and asthma, evaluated as 10 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


